Citation Nr: 1505914	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2009, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  In December 2010, the Board remanded the claim for further development.  The case was subsequently returned to the Board for further review.

The current record before the Board consists of a paper claims file and electronic files located in Virtual VA.


FINDING OF FACT

The Veteran's hearing loss, considered disabling under VA standards, is the result of an injury, namely excess noise exposure, incurred during military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude adjudication of this claim, because the Board is granting in full the benefits sought on appeal. If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  As the Board noted in the December 2010 remand, "the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)."  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The competency of evidence differs from its weight and credibility: it is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while the latter are factual determinations that go to the probative value of the evidence after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran has consistently described the acoustic trauma he experienced in combat.  The Board noted in its remand that, regarding the Veteran's testimony in the August 2009 hearing, "He is also found to be credible in these statements."  See Board Remand.  In the August 2009 hearing he testified that he experienced "some hearing problems in service, to include after sustaining injuries from a mortar attack, but did not fully recognize his hearing loss until many years after service."  See id.  He also presented an Application for Medical Benefits from 1991, in which "the Veteran sought treatment for a hearing impairment problem."  See id.  The Board found that the "Veteran's statements describing his symptoms as well as his noise exposure are considered to be competent evidence."  See id; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board instructed the RO to conduct further development, and to afford the Veteran another VA examination.  The prior VA examination, provided to the Veteran in March 2007, was found inadequate because, "the examiner found that the Veteran's current hearing loss was not related to service because there was no hearing loss noted at his separation examination.  However, the examiner did not provide any explanation regarding the Veteran's period of service other than the lack of medical evidence of hearing loss in service."  See Board Remand.  The remand instructions noted "that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim."  See id.; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

There are two post-remand examinations of record.  In February 2011 the Veteran underwent a VA examination, and that same month he also sought a private audiology evaluation.  The VA examination is not probative because the examiner could not provide an opinion, since she was not provided the Veteran's service medical records.  In February 2012, the claims file was sent to the same examiner, who wrote an addendum concluding that the Veteran's current hearing loss is less likely than not caused by his military service because there was "no evidence to support hearing loss at separation."  As noted above, the Board remand found the March 2007 examination inadequate for this same reason.  Hearing within normal limits at separation from service does not preclude a finding of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that the VA examination carries little probative weight.  

The February 2011 private examiner considered the Veteran's combat experience and post-military life in greater detail than the VA examiner.  He noted that the Veteran was provided no ear protection during service, and that the relatively greater hearing loss in the left ear was consistent with the fact that the Veteran fired his weapon left-handed.  He opined that Veteran's post-military career was unlikely to have caused his current bilateral hearing loss, and therefore his hearing loss was most probably due to noise exposure incurred during service.  The Board notes that while the examiner conducted a pure tone audiology test, it is unclear whether the speech discrimination test conducted the Maryland CNC test.  However, the Veteran's other VA exams and hearing loss treatment records provide repeated diagnoses of bilateral hearing loss.  Furthermore, the Veteran's current hearing loss was not in question; the prior remand sought an adequate opinion regarding the link between the current hearing loss and service.  Since the examiner provided a sufficient rationale, the Board finds this opinion more probative.  

For the reasons noted above, the Board finds the evidence of record to be, at the least, in relative equipoise regarding whether the Veteran's hearing loss is related to his service.  As required by law and VA regulations, the Veteran is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


